Citation Nr: 0023633	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for cold injury 
residuals.

3.  Entitlement to service connection for nicotine 
dependence.

4.  Entitlement to service connection for a respiratory 
condition secondary to nicotine dependence.

5.  Entitlement to an increased evaluation for aortic 
stenosis, status post aortic valve replacement with 
hypertension, evaluated as 30 percent disabling.  

6.  Entitlement to an increased evaluation for degenerative 
arthritis of the left hand, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee with loose bodies, currently 
evaluated as 10 percent disabling.

8.  Entitlement to a total evaluation based upon individual 
unemployability because of service-connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had periods of active service from April 1954 to 
April 1958 and from October 1959 to September 1977.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 


FINDING OF FACT

There is no competent evidence of current hearing loss.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hearing loss.  
During a VA examination in March 1998, reported pure tone 
thresholds, reported in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
30
25
LEFT
25
25
15
20
35

Average pure tone thresholds in were 23 decibels in each ear.  
Speech recognition scores were 100 % for each ear.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).  Although the examiner noted mild high 
frequency hearing loss for both ears, the reported findings 
do not suggest the presence of a disability associated with 
hearing loss as contemplated by the laws and regulations 
governing VA benefits.  

Treatment records associated with the claims file do not 
otherwise suggest the presence of hearing loss disability.  
As such, there is no medical evidence of a current 
disability.  

The Board recognizes, as outlined further below, that service 
medical records for the veteran's period of service from 
April 1954 to April 1958 may not have been made part of the 
claims file.  However, given the length of time that has 
elapsed since that period of service, even were service 
medical records from that period of time to reveal the 
presence of hearing problems in service, this would have no 
bearing on whether the veteran currently suffers from hearing 
loss.  

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability. See Rabideau v. Derwinski, 3 Vet. App. 223, 225 
(1993) (absent proof of a present disability there can be no 
valid claim).  There is no competent evidence of record 
showing the veteran currently has hearing loss as a result of 
active duty.  His claim that he has hearing loss resulting 
from service is predicated upon his own unsubstantiated 
opinion.  Without medical evidence of current hearing loss, 
the veteran's claim for service connection for that 
disability is not well grounded.


ORDER

A claim for service connection for hearing loss is denied.  


REMAND

According to a statement of service in the claims file, the 
veteran served for four years in the United States Navy from 
April 1954 to April 1958.  He also served in the Air Force 
from October 1959 to September 1977.  A review of the claims 
file reveals that service medical records were obtained for 
the periods of service after October 1959, but reveals no 
service medical records, including an entrance examination, 
for service from April 1954 to April 1958. 

The claims file does not reveal any statement that service 
medical records for the period in question are unavailable, 
and it is not clear, therefore, that all available service 
medical records have been obtained.  Any additional service 
medical records may be germane to the issues at hand.  
Service medical records may be pertinent to determining the 
date of onset of a disability for purposes of establishing 
service connection for that disability.  Further, with 
respect to a claim for an increased evaluation, it is 
"essential . . . that each disability be reviewed in 
relation to its history."  38 C.F.R. § 4.1.  Therefore, 
service medical records, if available, should be obtained 
prior to any adjudication of the veteran's claims.  See Hayre 
v. 188 F. 3d 1327 (Fed. Cir. 1999).  

In addition, aortic stenosis, status post aortic valve 
replacement with hypertension, is evaluated as 30 percent 
disabling under diagnostic code 7016.  In the course of this 
appeal, substantive changes were made to the schedular 
criteria for cardiovascular disorders.  See 61 Fed. Reg. 
65207-65224 (1997).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Under criteria in effect prior to the regulatory changes in 
question, heart valve replacement was evaluated, beyond a one 
year period following implantation, as rheumatic heart 
disease, with a minimum 30 percent evaluation.  38 C.F.R. 
§ 4.104, Diagnostic Code 7016 (1997).  A 60 percent 
evaluation for rheumatic heart disease contemplated such 
findings as definite heart enlargement; severe dyspnea on 
exertion, elevation of systolic blood pressure, or 
arrhythmias, such as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; and/or total preclusion of 
manual labor.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(1997).  

Under the current criteria, heart valve replacement warrants 
a 60 percent evaluation if the disorder results in more than 
one episode of acute congestive heart failure in the past 
year; if a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or if it is characterized by a left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7016 (1999).  Under the 
current criteria, an evaluation must be based on findings 
that include the results of a stress test.  

In order to properly evaluate the veteran's disability, the 
Board must have sufficient evidence before it to ascertain 
whether the veteran's disability picture more nearly 
approximates the findings associated with a higher 
evaluation.  Although the veteran underwent VA examinations 
in February 1999 and July 1999, those examinations fail to 
provide sufficient findings to evaluate the veteran's heart 
disability.  The examinations, in particular, do not reveal 
the results of a stress test expressed in terms of METs.  
Therefore, an examination in order to properly evaluate the 
veteran's disability is warranted.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should secure any copies of 
service medical records not previously 
associated with the claims file.  These 
should especially include any service 
medical records for the period of service 
from April 1954 to April 1958.

2.  The RO should afford the veteran an 
examination to evaluate aortic stenosis, 
status post aortic valve replacement with 
hypertension.  The examination should 
include the results of a stress test with 
workloads resulting in dyspnea, fatigue, 
angina, dizziness, or syncope expressed 
in METs.  The examiner should also 
indicate whether there is left 
ventricular dysfunction, and if so the 
ejection fraction.  The examiner should 
also indicate whether there is definite 
heart enlargement; severe dyspnea on 
exertion; elevation of systolic blood 
pressure; arrhythmias, such as paroxysmal 
auricular fibrillation or flutter or 
paroxysmal tachycardia; and/or total 
preclusion of manual labor.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefits sought are not granted to the 
veteran's satisfaction, the appellant should be furnished a 
supplemental statement of the case, and be afforded the 
appropriate time period to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 



